          Case 3:17-cv-05959-SI Document 95 Filed 11/16/18 Page 1 of 3


 1   Peter Karanjia (admitted pro hac vice)
     Geoffrey S. Brounell (admitted pro hac vice)
 2   DAVIS WRIGHT TREMAINE LLP
     1919 Pennsylvania Avenue, NW, Suite 800
 3   Washington, D.C. 20006

 4   Suzanne K. Toller (CA State Bar No. 129903)
     Martin L. Fineman (CA State Bar No. 104413)
 5   DAVIS WRIGHT TREMAINE LLP
     505 Montgomery Street, Suite 800
 6   San Francisco, California 94111

 7   Attorneys for Plaintiff

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
                                           SAN FRANCISCO DIVISION
11

12   METROPCS CALIFORNIA, LLC,                               Case No. 3:17-cv-05959-SI

13                                     Plaintiff,            METROPCS CALIFORNIA, LLC’S
                                                             [PROPOSED] JUDGMENT
14           v.
                                                             Date:    August 3, 2018
15   MICHAEL PICKER, President of the California             Time:    10:00 a.m.
     Public Utilities Commission, in his official            Place:   Courtroom 1, 17th Floor
16   capacity; MARTHA GUZMAN ACEVES,
     Commissioner of the California Public Utilities         Before the Honorable Susan Illston
17   Commission, in her official capacity; CARLA J.
     PETERMAN, Commissioner of the California                Complaint Filed: Oct. 17, 2017
18   Public Utilities Commission, in her official
     capacity; LIANE M. RANDOLPH,                            Second Am. Complaint Filed: Jan. 19, 2018
19   Commissioner of the California Public Utilities
     Commission, in her official capacity;
20   CLIFFORD RECHTSCHAFFEN, Commissioner
     of the California Public Utilities Commission, in
21   his official capacity,

22                                     Defendants.

23

24

25

26

27

28


     METROPCS CALIFORNIA, LLC’S [PROPOSED] JUDGMENT
     MetroPCS v. Picker, et al., Case No. 3:17-cv-05959-SI
          Case 3:17-cv-05959-SI Document 95 Filed 11/16/18 Page 2 of 3


 1           The Court, having granted summary judgment in favor of Plaintiff MetroPCS California,
 2   LLC and against Defendants Michael Picker, President of the California Public Utilities
 3   Commission, in his official capacity; Martha Guzman Aceves, Commissioner of the California
 4   Public Utilities Commission, in her official capacity; Carla J. Peterman, Commissioner of the
 5   California Public Utilities Commission, in her official capacity; Liane M. Randolph,
 6   Commissioner of the California Public Utilities Commission, in her official capacity; and Clifford
 7   Rechtschaffen, Commissioner of the California Public Utilities Commission, in his official
 8   capacity,
 9           IT IS HEREBY ORDERED, ADJUDGED AND DECREED that:
10           1.    Judgment is hereby entered in favor of Plaintiff MetroPCS California, LLC
11   (“MetroPCS”) and against Defendants Michael Picker, President of the California Public Utilities
12   Commission, in his official capacity; Martha Guzman Aceves, Commissioner of the California
13   Public Utilities Commission, in her official capacity; Carla J. Peterman, Commissioner of the
14   California Public Utilities Commission, in her official capacity; Liane M. Randolph,
15   Commissioner of the California Public Utilities Commission, in her official capacity; and Clifford
16   Rechtschaffen, Commissioner of the California Public Utilities Commission, in his official
17   capacity (collectively, “CPUC”).
18           2.    The Court hereby DECLARES that, for the reasons set forth in the Court’s Order re
19   Cross Motions for Summary Judgment, dated November 5, 2018 (Dkt. No. 88) (“Summary
20   Judgment Order”): (a) the California Prepaid Mobile Telephony Services Surcharge Collection
21   Act (enacted by Assembly Bill No. 1717, Chapter 885, Statutes 2014, Perea) (the “Prepaid
22   Collection Act”), in its entirety, conflicts with federal law and therefore is preempted and
23   unconstitutional; and (b) Resolution T-17542, Resolution T-17568, and Resolution T-17579
24   (collectively, the “Contested Resolutions”) implementing the Prepaid Collection Act conflict with
25   federal law and therefore are preempted and unconstitutional.
26           3.    The Court hereby ENJOINS the CPUC and any other state agency or authority or
27   local jurisdiction in California from enforcing the Prepaid Collection Act and/or any of the CPUC
28

                                                             1
     METROPCS CALIFORNIA, LLC’S [PROPOSED] JUDGMENT
     MetroPCS v. Picker, et al., Case No. 3:17-cv-05959-SI
          Case 3:17-cv-05959-SI Document 95 Filed 11/16/18 Page 3 of 3


 1   resolutions or orders implementing the Prepaid Collection Act, including but not limited to the
 2   Contested Resolutions.
 3           4.    MetroPCS shall recover its costs from the CPUC pursuant to Fed. R. Civ. P. 54(d).(1).
 4

 5   IT IS SO ORDERED.
 6   Dated: 11/15/18                                    _________________________________
                                                            The Honorable Susan Illston
 7                                                           United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                             2
     METROPCS CALIFORNIA, LLC’S [PROPOSED] JUDGMENT
     MetroPCS v. Picker, et al., Case No. 3:17-cv-05959-SI
